DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 05/17/2021 and 11/02/2021  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2021 has been entered.

Response to Amendment
The Amendment filed 10/19/2021 has been entered. Claims 1-2 and 4-28 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-13, 15, 17-20, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, US 2018/0210639 A1, in view of Alonso Ruiz et al. (hereinafter Ruiz), US 2016/0274.686 A1.

Regarding independent claim 1, Adams teaches an electronic device (Fig. 1, 100; [0013] illustrates a block diagram of one example of an electronic device which controlling selection of information), comprising:
a touch-sensitive display device (Fig. 1, 118; [0015] describes the touch-sensitive display 118 includes a display 112 and touch sensors 114 that are coupled to at least one controller 116 that is utilized to interact with the processor 102);
one or more processors (Fig. 1, 102; [0014] describes the processor 102 interacts with other components, such as a Random Access Memory (RAM) 108, memory 110, a touch-sensitive display 118, a keyboard 120, an auxiliary input/output (I/O) subsystem 124, a data port 126, a speaker 128, a microphone 130, short-range communications 132 and other device subsystems 134.); and
describes software programs, applications, or components 148 that are executed by the processor 102 and are typically stored in a persistent, updatable store such as the memory 110 ) for:
displaying, via the touch-sensitive display device, content include a plurality of sets of characters (Fig. 3, 302; [0033] describes information (i.e. content) is displayed on the touch-sensitive display. The information may include text, characters, symbols, images, icons, and other items that may be displayed or rendered on a portable electronic device);
while displaying the plurality of sets of characters, detecting a touch gesture at a first location corresponding to a set of characters of the plurality of sets of characters (Fig. 3, 304; [0034] describes an input is detected. The input may be a touch on the touch-sensitive display that meets a touch criterion or criteria), wherein an initial portion of the touch gesture includes maintaining a stationary contact at the first location for more than a predetermined time ([0034] The touch criteria may include a determination of whether or not the touch location is within the area in which the information is displayed (i.e. a first location) and may include a comparison of contact time of the touch to a threshold period of time such that the touch meets the criteria when the touch contact meets the threshold period of time);
in response to detecting the initial portion of the touch gesture:
describes the selected information may be highlighted, e.g. a string, such as a word or words, closest to the location of the touch on the touch-sensitive display 118 may be highlighted); and
displaying a first indicator at a first end of the set of characters and a second indicator at a second end of the set of characters ([0037] describes a first selection indicator is displayed at the start of the selected information and a second selection indicator is displayed at the end of the selected information).
	Adams does not explicitly disclose
while detecting that the touch gesture is maintained on the touch-sensitive display device, detecting a second portion of the touch gesture that includes movement of the touch gesture; and
in response to detecting the movement of the touch gesture:
	visually distinguishing one or more additional characters of the plurality of sets of characters; and
moving, based on one or more characteristics of the movement, the second indicator to an end of the one or more additional characters.
However, in the same field of endeavor, Ruiz teaches
while detecting that the touch gesture is maintained on the touch-sensitive display device, detecting a second portion of the touch gesture that includes movement of the touch gesture ([0337] discloses if a hold and drag is detected (e.g., the touch inputs remain in contact with the screen without moving for a predetermined period of time before the drag gesture occurs), then the device 100 starts selecting text and/or graphics while the selection is extended in the direction of the drag gesture; Fig. 5AE-5AG; [0378] illustrates detecting the two-finger touch contacts 524, followed by a predetermined period of time, followed by a dragging gesture 532 (FIG. 5AF), the device 100 determines that the inputs are a hold and drag gesture and starts a selection at the cursor 522 and expands it in a direction of the drag gesture 532); and
in response to detecting the movement of the touch gesture:
	visually distinguishing one or more additional characters of the plurality of sets of characters (Fig. 5AG; [0378] illustrates the selection is expanding to include “forth on this continent . . . in a great”) 528 as  shown in FIG. 5AG); and
moving, based on one or more characteristics of the movement, the second indicator to an end of the one or more additional characters (Fig. 5AG; [0379] shows the end-point object 530 is moved to the end of the expanded selection).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of hold and drag gesture to select a set of content after a hold gesture and expand the selection of content during the drag gesture as suggested in Ruiz into Adams’s system because both of these systems are addressing content selection using touch gestures. This 

Regarding dependent claim 2, the combination of Adams and Ruiz teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Ruiz further teaches wherein the one or more programs further include instructions for:
in response to detecting the movement, forgoing movement of the first indicator (FIGS. 5AE-5AG; [0379] illustrates the down drag gesture 532 moves the upside down lollipop shaped end-point object 530 right and/or down without moving the lollipop shaped start-point object 526 in order to expand the selection 528 forward).

Regarding dependent claim 4, the combination of Adams and Ruiz teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Ruiz further teaches wherein the one or more additional characters includes a first word and a second word different from the first word, and wherein visually distinguishing the one or more additional characters includes:
at a first time, visually distinguishing the first word; and
at a second time after the first time, visually distinguishing the second word, wherein a character of the one or more additional characters is not visually distinguished between the first time and the second time ([0093] describes selecting the content between the first location and the second location includes: expanding the selection area one word at a time in accordance with the movement of the contact across the touch-sensitive surface; and selecting one additional word at a time in accordance with the expansion of the selection area; [0129] expanding the selected content to include additional content beyond the portion in a direction towards the second location includes: in accordance with a determination that the speed of the continuous movement exceeds a predetermined threshold, expanding the selection one word at a time).

Regarding dependent claim 6, the combination of Adams and Ruiz teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Ruiz further teaches wherein the one or more programs further include instructions for:
detecting liftoff of the touch gesture ([0078] describes while the content between the first location and the second location remains selected, detecting lift-off of the contact); and
in response to detecting the liftoff, displaying a command display area adjacent to visually distinguished content, wherein the command display area includes an affordance that, when selected, performs a first operation on the visually distinguished content ([0078] describes in response to detecting the lift-off of the contact, displaying an action menu (i.e. an affordance) for the selected content between the first location and the second location).

Regarding dependent claim 8, the combination of Adams and Ruiz teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Ruiz further teaches while displaying the first indicator and the second indicator:
describes displaying a start-point object (i.e. first indicator) and an end-point object (i.e. second indicator) at respective ends of the selection and moving the end-point object in accordance with the location of the first location and the second location); 
after detecting the second touch gesture at the second indicator, detecting movement of the second touch gesture ([0128] detecting a drag gesture); and
in response to detecting the movement of the second touch gesture, changing a number of characters in the plurality of sets of characters that are visually distinguished ([0128] describes a right/down movement of the two substantially simultaneous touch inputs drags an upside down lollipop shaped end-point object and expands the selection forward).

Regarding dependent claim 9, the combination of Adams and Ruiz teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Ruiz further teaches 
while displaying one or more visually distinguished characters in the content, receiving a command to perform a second operation (Fig. 9AD; [0487] illustrates an action menu 940 adjacent to the selected content in selection box 929); and 
in response to receiving the command:
performing the second operation on the one or more visually distinguished characters; and
describes the action menu 940, includes an icon for copying the selected content).

Regarding dependent claim 26, the combination of Adams and Ruiz teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Adams further teaches wherein the initial portion of the touch gesture is a tap-and-hold gesture or a double-tap gesture ([0034] “The touch criteria may include one or more of touch location, a comparison of contact time to a threshold period such that the touch meets the criteria when the touch contact meets the threshold period of time, or may be a gesture or multi-touch on the keyboard 120, such as a tap, double tap, or two touches that overlap at least partially in time”).

Regarding independent claim 10, it is a method claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding independent claim 11, it is a medium claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding dependent claim 12, it is a method claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

dependent claim 13, it is a method claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 15, it is a method claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 17, it is a method claim that corresponding to the device of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 18, it is a method claim that corresponding to the device of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding dependent claim 27, it is a method claim that corresponding to the device of claim 26. Therefore, it is rejected for the same reason as claim 26 above.

Regarding dependent claim 19, it is a medium claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 20, it is a medium claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 22, it is a medium claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 24, it is a medium claim that corresponding to the device of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 25, it is a medium claim that corresponding to the device of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding dependent claim 28, it is a medium claim that corresponding to the device of claim 26. Therefore, it is rejected for the same reason as claim 26 above.

Claims 5, 7, 14, 16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, in view of Ruiz as applied in claims 1, 10, 11 further in view of Thomson et al. (hereinafter Thomson), 2004/0135818 A1.

Regarding dependent claim 5, the combination of Adams and Ruiz teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Adams and Ruiz does not explicitly disclose wherein visually distinguishing the set of characters includes an animation of a selection representation that starts at a first size and finishes at a second size smaller than the first size.
However, in the same field of endeavor, Thomson teaches wherein visually distinguishing the set of characters includes an animation of a selection representation that starts at a first size and finishes at a second size smaller than the first size ([0033]-[0034] describes a selection representation of an image is animated by enlarging for a predetermined period before returning back to its previous display state; [0027] describes the images may comprise characters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of animating images to reflect user selection as suggested in Thomson into Adams and Ruiz’s system because both of these systems are addressing techniques for interacting with digital content on touch screen devices, and by incorporating the teaching of Thomson into Adams and Ruiz would improve the integrity of Adams and Ruiz's system by animating the selected characters by enlarging its size, then resume its size after a period of time.

Regarding dependent claim 7, the combination of Adams and Ruiz teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Adams and Ruiz does not explicitly disclose wherein:
in accordance with a determination that the plurality of sets of characters are editable, the predetermined time is a first value; and
in accordance with a determination that the plurality of sets of characters are not editable, the predetermined time is a second value less than the first value.
However, in the same field of endeavor, Thomson teaches in accordance with a determination that the plurality of sets of characters are editable, the predetermined time is a first value ([0013]-[0014] describes when the displayed images (i.e. set of characters) is selected, the selected image is animated (i.e. editable) for a predetermined period); and
implies when the displayed images (i.e. set of characters) is not selected, the selected image is not animated (i.e. not editable), that is the animation time is 0).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of visually distinguishing selected images for a predetermined period based on time or events as suggested in Thomson into Adams and Ruiz’s system because both of these systems are addressing techniques for interacting with digital content on touch screen devices, and by incorporating the teaching of Thomson into Adams and Ruiz would improve the integrity of Adams and Ruiz's system by animating the selected characters for a predetermined period.

Regarding dependent claim 14, it is a method claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 16, it is a method claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 21, it is a medium claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

dependent claim 23, it is a medium claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Hicks (US 2014/0173484 A1) teaches block-based content selecting technique for touch screen UI.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143